Judgment and order modified on the law by reducing the verdict to the sum of $587 as of the date of the rendition thereof, and as so modified affirmed, -without costs of this appeal to either party, on the ground that the plaintiff did not charge her individual estate with any part of her medical expenses except eighty-seven dollars which she actually paid and only as to that amount can the defendant be charged with liability for her medical expenses up to the date of the death of her husband. All concur.